DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are rejected in the Instant Application.


Terminal Disclaimer
The terminal disclaimer filed on 1/25/22 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Priority
Acknowledgment is made of applicant's claim for continuation of US Patent application US 16/867,682 which has a foreign priority based on an application filed in Korea on June 17th, 2019 application number Korea 10-2019-0071299. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12-10-2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim 1, lacks antecedent basis for "the processing of the user’s information", “the provision of information”.
Claim 3, lacks antecedent basis for "the page”.
Claim 8, lacks antecedent basis for "the identifier of the block”.
Claim 9, lacks antecedent basis for "the trust provider”.
Claims 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim 15, lacks antecedent basis for "the identifier” and “the block".
The term “etc" in claim 5 is a relative term which renders the claim indefinite.  The term "etc" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner for purposes of examination will utilize this term to be “network data”.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al (US20180341648A1) in view of Wilce et al. (US20030023528A1) hereinafter Wilce further in view of Muftic (US9635000B1) hereinafter Muftic.

Regarding claim 1:    Kakavand teaches an information management method for a computer device comprising at least one processor (¶0039), the method comprising:
 receiving a request to store a contract to the processing of the user’s information from a service provider providing a service to the user by the at least one processor (¶0061 see Once the first counter-party has specified all the contract details, she signs the contract and sends it to the counter-party via the system, labeled the second counter-party, or counter-parties. Any of the counter-parties may be invited to register during this state. Contract construction functions are performed by the Contract Processing Engine 217 which modifies the Contract Details Database 221. Contract signing is executed by the Signature Engine 214 which modifies the Contract Details Database 221 [examiner interprets the request to be creation of the contract on the system which stores the data in the database and blockchain]);
recording the user agreement on a blockchain by the at least one processor (¶0063 see the user who constructs the contract specifies that only a subset of the counter-parties need to sign the contract for it to enter the ALL SIGNED 306 state and proceed to the PRIVATE STORAGE 307 state. For example, in a “2 of 3” contract any 2 out of the 3 counter-parties need to sign the contract for it to enter the ALL SIGNED 306 state and proceed to the PRIVATE STORAGE 307 state);
providing the service provider a response to the request to store the user agreement, by the at least one processor (¶0072 see In the CONFIRMED 309 state the Contract Processing Engine 217 notifies the counter-parties that the data and metadata are securely stored);
Kakavand teaches contracts however does not explicitly teach user agreement
Wilce however in the same field of computer networking teaches user agreement (Abstract: an applicability of an agreement term may be determined based on agreement information, such as an expiration date associated with the agreement term. According to another embodiment, a user's access to agreement information is controlled by security information, such as a security class or attribute)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of contracts and different types of documents managed by the system of Kakavand and the teachings of Wilce for managing use of agreements to combine the teachings such that Kakvand utilize the use of agreement model to manage the agreements on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle the fluid environments in which many agreements are made, changed, and used.
Kakavand-Wilce teach validation, however does not explicitly teach  a third-party certification request for the provision of information is received from the user, regarding the information provided to the service provider, by the at least one processor; and a third-party certification for the provision of information is provided to the user by the at least one processor.
	Muftic however in the same field of computer networking teaches a third-party certification request for the provision of information is received from the user (Col 16 lines 1-15; Because the distribution of identities is by user consent, the owner of the identity is notified about the request. If he/she is willing to approve it and send the identity to the requesting partner, the owner creates the signedAndEnvelopedData form for the identity object [certification here is interpreted as an authenticator of the users identity and user information]), regarding the information provided to the service provider, by the at least one processor; and a third-party certification for the provision of information is provided to the user by the at least one processor (Col 9 lines 5-20: This is performed as an action, i.e., by consent of their owners. In this process, identities are transformed from self-enveloped objects to signed and enveloped objects where the transaction partner is the recipient of the enveloped identity. This cryptographic transformation effectively prevents the unauthorized sharing of identities. Namely, if a transaction partner forwards the identity to some other member in the system, he/she would also need to forward his/her private cryptographic key, what means that all of his/her transactions and assets would be open to the party receiving the forwarded identity).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of user identify and information of Kakavand-Wilce and the teachings of Muftic for providing assurance/certification of the user identify and information to combine the teachings such that Kakvand-Wilce utilize identity confirmation/certification on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle trusting and providing trust information on users without the need for other parties to provide trusts.

Regarding claim 2: The already combined references teach the information management method of claim 1, further comprising: providing a function for looking up transactions recorded on the blockchain, by the at least one processor (Kakavand: ¶0074 see private repository 410 includes a database 223 comprising of a number of records (including record 408), that are accessible by users via a view 413. The view 413 provides entities with the necessary credentials access to the database 223 via a URL [examiner interprets the view in the database as a lookup function to the records, here they are accessed via a URL utilizing the proper credentials, if improper credentials are provided the lookup will not yield results]).

Regarding claim 3: The already combined references teach the information management method of claim 2, wherein, in the providing of the look up function, at least one among an API for looking up transactions recorded on the blockchain, a page, a URL (uniform resource locator) for accessing the page, and a code are provided as a service by the service provider or provided to the user (Kakavand: ¶0065 see this state the contract data and metadata 414 are stored in the Private Repository Database 223, e.g., in the distributed revision control system Git. The contract data and metadata in the Private Repository Database 223 are accessible via a URL to users with the necessary credentials, using the view 413).

Regarding claim 4: The already combined references teach the information management method of claim 1, further comprising:
issuing the service provider a key for each user or for each section of the user agreement, by the at least one processor (Kakavand: ¶0060 see users can upload private keys that are used to sign documents and private keys that belong to Bitcoin wallets. In some embodiments a default Bitcoin wallet may be assigned to users [the term issuing here is used broadly and examiner interprets usage of a key uploaded by the user as an issuance of associating the user with the identity/key the art further utilizes a bitcoin wallet (private key) to associate to the user is used to issue an identity to the user]), wherein a transaction for recording the user agreement on the blockchain is created using the issued key (¶0016 see integrity and authenticity are provided using a Message Authentication Code or Hash-based Message Authentication Code algorithm (e.g. HMAC-SHA1), with the contract and signator's authentication key as input).

Regarding claim 5:    The already combined references teach information management method of claim 1, further comprising:
The combined references do not explicitly teach applying a form integration function to the user agreement, by the at least one processor, wherein the form integration function comprises a function for integrating different forms of user agreement in a web service, API, mobile app, etc
Wilce however in the same field of networking teaches applying a form integration function to the user agreement, by the at least one processor, wherein the form integration function comprises a function for integrating different forms of user agreement in a web service, API, mobile app, etc (Wilce: ¶0078 see client side base language manager communicates with a number of client-side language managers, such as an agreement and/or a utility language manager. The client-side language managers may implement interfaces providing specific API functionality to the client device 14. The API methods in the client application may be called like any other local method. The derived client-side language managers may be responsible for serializing method calls into XML packets and/or interacting with the client-side base language manager to process the call)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of contracts and different types of documents managed by the system of Kakavand and the teachings of Wilce for forms managment to combine the teachings such that Kakvand utilize the data on blockchains to help complete forms more rapidly. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle the fluid environments in which many agreements are made, changed, and used.

Regarding claim 6:   The already combined references teach the information management method of claim 1, further comprising: 
retrieving a data use instance included in API call information, in response to an API call request for a service by the service provider (Kakavand: ¶0044 see The Distributed Ledger Node 109 executes software that connects to a network that maintains a distributed ledger and provides an API to expose distributed ledger functions [API calls are utilized to retrieve/get ledger data regarding contracts]), by the at least one processor;
determining the legitimacy of a transaction creation request from the service provider and recording the data use instance using an API if the request is legitimate, by the at least one processor (Kakavand: ¶0072 see Once all of these updates have occurred the contract moves to the VALID 310 state. In some embodiments the references stored in the Private Repository Database 223 (e.g., references 409 and 411) include the hash identifiers of the Bitcoin transactions generated in the DISTRIBUTED LEDGER STORAGE 308 state. The VALID 310 state represents the final processing state of the contract. In this state the contract data and metadata are available for download by the counterparties via the private repository furthermore see the Distributed Ledger Node 109 runs a Bitcoin client full node and provides a REST API to clients, for example the Secure Contract Management Server 108. In some embodiments, the Distributed Ledger Node 109 interfaces with the Bitcoin network using specialized hardware components, for example Bitcoin ASIC (Application Specific Integrated Circuit) [the API is utilized to run functionality on the Bitcoin nodes which are utilized to do the validation of contracts]); and 
invoking a target API required for the service by the service provider, by the at least one processor (Kakavand: ¶0044 see Distributed ledger functions include, but are not limited to, managing wallets, creating transactions, validating transactions, and determining the number of block confirmations for a transaction. This API is utilized by for the Secure Contract Management Server 108).

Regarding claim 7:   The already combined references teach the information management method of claim 1, further comprising: 
The combined references does not explicitly teach testing the legitimacy of the user agreement recorded on the blockchain by comparing the user agreement recorded on the blockchain and the provided information for which the third-party certification was granted, by the at least one processor
Muftic however in the same field of computer networking teaches testing the legitimacy of the user agreement recorded on the blockchain by comparing the user agreement recorded on the blockchain and the provided information for which the third-party certification was granted, by the at least one processor (Muftic Col 15 lines 1-20 see partner then opens the inner envelope containing the PublicAttributes object that was included in the signedAndEnvelopedData object, creates hash of the clear value of the PublicAttributes segment, and compares it with the hash obtained from the clearAttributesSignature. Correct verification confirms to the partner that the clear values of the PublicAttributes object are correct)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of user identify and information of Kakavand-Wilce and the teachings of Muftic for doing a comparison of the data contained on the blocks and partner data to combine the teachings such that Kakvand-Wilce utilize identity confirmation/certification on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle trusting and providing trust information on users without the need for other parties to provide trusts.


Regarding claim 8: The information management method of claim 1, wherein, in the receiving of the storage request, the user agreement encrypted with a block key is received from the service provider (¶0064 see  an additional layer of security the contract data and metadata 414 may also be encrypted to require that any entity who wants to access the data has the necessary credentials), and, in the providing of the response to the service provider, the identifier of the block corresponding to the user agreement recorded on the blockchain is returned to the service provider (¶0041 see Each record belongs to a block which contains metadata that may include a permanent time-stamp. References to these records are added to the private repository, thus establishing a mutual reference between the private repository and the records stored on the Distributed Ledger. The contract data and metadata are subsequently accessible in original, encrypted, or cryptographic hash format, from the Distributed Ledger. A counter-party may specify contract constraints, such as a predetermined execution time [since the ledger is created and available to the service providers, the block identifier and hashes are available via the private database post response/creation of the contract]).


Regarding claim 17: Kakavand teaches a compute device comprising at least one processor configured to execute computer-readable instructions (¶0043 see device 104 is a computer consisting of at least a processor 105 and memory 106), 
wherein a request to store a user agreement to the processing of the user’s information is received from a service provider providing a service to the user, by the at least one processor ((¶0061 see Once the first counter-party has specified all the contract details, she signs the contract and sends it to the counter-party via the system, labeled the second counter-party, or counter-parties. Any of the counter-parties may be invited to register during this state. Contract construction functions are performed by the Contract Processing Engine 217 which modifies the Contract Details Database 221. Contract signing is executed by the Signature Engine 214 which modifies the Contract Details Database 221 [examiner interprets the request to be creation of the contract on the system which stores the data in the database and blockchain]), 
the user agreement is recorded on a blockchain, by the at least one processor (¶0063 see the user who constructs the contract specifies that only a subset of the counter-parties need to sign the contract for it to enter the ALL SIGNED 306 state and proceed to the PRIVATE STORAGE 307 state. For example, in a “2 of 3” contract any 2 out of the 3 counter-parties need to sign the contract for it to enter the ALL SIGNED 306 state and proceed to the PRIVATE STORAGE 307 state); 
a response to the request to store the user agreement is provided to the service provider, by the at least one processor (¶0072 see In the CONFIRMED 309 state the Contract Processing Engine 217 notifies the counter-parties that the data and metadata are securely stored); 
Kakavand teaches contracts however does not explicitly teach user agreement
Wilce however in the same field of computer networking teaches user agreement (Abstract: an applicability of an agreement term may be determined based on agreement information, such as an expiration date associated with the agreement term. According to another embodiment, a user's access to agreement information is controlled by security information, such as a security class or attribute)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of contracts and different types of documents managed by the system of Kakavand and the teachings of Wilce for managing use of agreements to combine the teachings such that Kakvand utilize the use of agreement model to manage the agreements on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle the fluid environments in which many agreements are made, changed, and used.
Kakavand-Wilce teach validation, however does not explicitly teach  a third-party certification request for the provision of information is received from the user, regarding the information provided to the service provider, by the at least one processor; and a third-party certification for the provision of information is provided to the user by the at least one processor.
	Muftic however in the same field of computer networking teaches a third-party certification request for the provision of information is received from the user (Col 16 lines 1-15; Because the distribution of identities is by user consent, the owner of the identity is notified about the request. If he/she is willing to approve it and send the identity to the requesting partner, the owner creates the signedAndEnvelopedData form for the identity object [certification here is interpreted as an authenticator of the users identity and user information]), regarding the information provided to the service provider, by the at least one processor; and a third-party certification for the provision of information is provided to the user by the at least one processor (Col 9 lines 5-20: This is performed as an action, i.e., by consent of their owners. In this process, identities are transformed from self-enveloped objects to signed and enveloped objects where the transaction partner is the recipient of the enveloped identity. This cryptographic transformation effectively prevents the unauthorized sharing of identities. Namely, if a transaction partner forwards the identity to some other member in the system, he/she would also need to forward his/her private cryptographic key, what means that all of his/her transactions and assets would be open to the party receiving the forwarded identity).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of user identify and information of Kakavand-Wilce and the teachings of Muftic for providing assurance/certification of the user identify and information to combine the teachings such that Kakvand-Wilce utilize identity confirmation/certification on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle trusting and providing trust information on users without the need for other parties to provide trusts.


Regarding claim 18: The already combined references teach the computer device of claim 17, wherein a function for looking up transactions on the blockchain is provided by the at least one processor (Kakavand: ¶0074 see private repository 410 includes a database 223 comprising of a number of records (including record 408), that are accessible by users via a view 413. The view 413 provides entities with the necessary credentials access to the database 223 via a URL [examiner interprets the view in the database as a lookup function to the records, here they are accessed via a URL utilizing the proper credentials, if improper credentials are provided the lookup will not yield results]).

Regarding claim 19: The already combined references teach the computer device of claim 17,
 wherein the service provider is issued a key for each user or for each section of the user agreement by the at least one processor (Kakavand: ¶0060 see users can upload private keys that are used to sign documents and private keys that belong to Bitcoin wallets. In some embodiments a default Bitcoin wallet may be assigned to users [the term issuing here is used broadly and examiner interprets usage of a key uploaded by the user as an issuance of associating the user with the identity/key the art further utilizes a bitcoin wallet (private key) to associate to the user is used to issue an identity to the user]), and
a transaction for recording the user agreement on the blockchain is created using the issued key, by the at least one processor (Kakavand ¶0016 see integrity and authenticity are provided using a Message Authentication Code or Hash-based Message Authentication Code algorithm (e.g. HMAC-SHA1), with the contract and signator's authentication key as input).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al (US20180341648A1) in view of Wilce et al. (US20030023528A1) hereinafter Wilce.

Regarding claim 11: Kakavand teaches an information management method for a computer device comprising at least one processor (see abstract), the method comprising:
requesting a user for the user’s information required to use a service, by the at least one processor (¶0060 see The REGISTER state 301 represents the user registration with the contract management server 108. Users 101 register with the server 108 and create accounts using a browser through a web interface GUI 103 where they specify an email and password. The email address is then verified. A CAPTCHA is used during account registration and authentication. Registration functions are performed by the User Accounts Engine 216 which modifies the User Accounts Database 22 (user needs to be registered to utilized the services thus their info is requested prior to accessing the system));
creating and providing a trust provider selection page in response to a trust provider association page from the user, by the at least one processor (¶0060 see Registration functions are performed by the User Accounts Engine 216 which modifies the User Accounts Database 222. In some embodiments users can upload private keys that are used to sign documents and private keys that belong to Bitcoin wallets. In some embodiments a default Bitcoin wallet may be assigned to users. In some embodiments users may be required to prove their real world identity, by means of providing additional information, e.g., uploading a drivers license photo or providing a subsequently validated bank account number [the user can provide various levels of trust to the service provider to identify the user more specifically selecting a provider (wallet, public key, personal data)]);
identifying a trust provider selected through the trust provider selection page by the at least one processor (¶0054 see The User Account Engine 216 performs functions possibly including, but not limited to, user registration, user authentication, and password management. The Contract Processing Engine 217 manages the state of a contract as it is processed according to FIG. 3. This engine performs functions possibly including, but not limited to, contract negotiation, collection of contract details, and coordination with the other engines. The Contract Details Database 221 may store data including, but not limited to, contract data, contract metadata, distributed ledger transaction information (e.g., Bitcoin transaction hash identifiers [ledger transaction via the bitcoin wallet and transaction is interpreted as an identification of a trust provider bitcoin]);
requesting the identified trust provider to store a user agreement to the processing of the user’s information, by the at least one processor; and granting the user the right to use the service according to a response from the trust provider, by the at least one processor (Fig 3 element 308  | furthermore ¶0072 see CONFIRMED 309 state the Contract Processing Engine 217 notifies the counter-parties that the data and metadata are securely stored. The Contract Processing Engine 217 provides the counter-parties with references to the contract's respective Bitcoin transactions (e.g., records 404 a, 404 b) and private repository URL, as well as the access credentials to the private repository. The Contract Processing Engine 217 updates the Private Repository Database 223 to include the Bitcoin transaction references (e.g., references 409 and 411)).
Kakavand teaches contracts however does not explicitly teach user agreement
Wilce however in the same field of computer networking teaches user agreement (Abstract: an applicability of an agreement term may be determined based on agreement information, such as an expiration date associated with the agreement term. According to another embodiment, a user's access to agreement information is controlled by security information, such as a security class or attribute)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the management of contracts and different types of documents managed by the system of Kakavand and the teachings of Wilce for managing use of agreements to combine the teachings such that Kakvand utilize the use of agreement model to manage the agreements on the blockchain. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will efficiently handle the fluid environments in which many agreements are made, changed, and used.

Regarding claim 12:    The already combined references teach the information management method of claim 11, further comprising: proceeding with a contract with the selected trust provider for certification service for the user agreement, by the at least one processor (¶0072 see Once all of these updates have occurred the contract moves to the VALID 310 state. In some embodiments the references stored in the Private Repository Database 223 (e.g., references 409 and 411) include the hash identifiers of the Bitcoin transactions generated in the DISTRIBUTED LEDGER STORAGE 308 state. The VALID 310 state represents the final processing state of the contract.  ).

Regarding claim 13:    The already combined references teach the information management method of claim 11, wherein the requesting to store the user agreement comprising: getting a key issued by the trust provider for each user or for each section of the user agreement and applying a form integration function to a user consent page by using the key (¶0060 see users can upload private keys that are used to sign documents and private keys that belong to Bitcoin wallets. In some embodiments a default Bitcoin wallet may be assigned to users [the term issuing here is used broadly and examiner interprets usage of a key uploaded by the user as an issuance of associating the user with the identity/key the art further utilizes a bitcoin wallet (private key) to associate to the user is used to issue an identity to the user]).

Regarding claim 14:. The already combined references teach the information management method of claim 11, wherein the requesting to store the user agreement comprising:
receiving a user agreement to terms and conditions from the user and the user’s signature on the user agreement (¶0062 see  SIGN state 303 represents the signature collection state. Each counterparty can sign, ignore, or reject the contract. If the contract is rejected by any of the counter-parties, or it has not been signed by all counter-parties by the expiry time, it will become INVALID 305. Once a counter-party signs the contract it can no longer reject the contract. If all counter-parties sign the contract, then the contract goes into the ALL SIGNED 306 state);
encrypting the user agreement with a block key created for the terms and conditions (¶0064 see PRIVATE STORAGE 307 state occurs once all of the counter-parties have signed the contract. In this state the contract data and metadata 414 are stored in the Private Repository Database 223, e.g., in the distributed revision control system Git. The contract data and metadata in the Private Repository Database 223 are accessible via a URL to users with the necessary credentials, using the view 413. As an additional layer of security the contract data and metadata 414 may also be encrypted to require that any entity who wants to access the data has the necessary credentials [The term block key here is arbitrarily utilized as no blockchain or decentralized blocks are utilized in the instant or parent claims to highlight utilizing a blockchain type block here, however examiner utilizes a encryption key that is utilized for storage and accessing of the details]); and
requesting the trust provider to store the encrypted user agreement (Fig 3 element 308 ¶0065 see Once the contract data and metadata have been stored in the Private Repository Database 223, the contract enters the DISTRIBUTED LEDGER STORAGE 308 state. The Transaction Engine 211 creates two Bitcoin transactions between wallets W1 203 a and W2 203 b. These wallets 203 a, 203 b are managed by the Transaction Engine 211 [the distributed ledger is interpreted as the trusted provider]).

Regarding claim 15: The already combined references teach the information management method of claim 14, wherein the requesting to store the user agreement further comprising:
receiving, from the trust provider, the identifier of the block in which the encrypted user agreement is stored (¶0072 see the CONFIRMED 309 state the Contract Processing Engine 217 notifies the counter-parties that the data and metadata are securely stored. The Contract Processing Engine 217 provides the counter-parties with references to the contract's respective Bitcoin transactions (e.g., records 404 a, 404 b) and private repository URL, as well as the access credentials to the private repository);
encrypting the block key with a public key of the user; and transmitting the received block identifier and the encrypted block key to the user (¶0072 see the references stored in the Private Repository Database 223 (e.g., references 409 and 411) include the hash identifiers of the Bitcoin transactions generated in the DISTRIBUTED LEDGER STORAGE 308 state. The VALID 310 state represents the final processing state of the contract. In this state the contract data and metadata are available for download by the counterparties via the private repository).



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449a